Title: From Thomas Jefferson to Elbridge Gerry, 26 February 1793
From: Jefferson, Thomas
To: Gerry, Elbridge



Dear Sir
Philadelphia Feb. 26. 1793.

I am just now favored with your note of to-day. The wine you enquire after is called Sauterne, and costs about 1/ sterling the bottle, (included) at 3. years old, earlier than which it should not be tasted, and still much better not to drink it till 4. years old, one year then makes great odds in the flavor. The best crop is that of the Countess de Luz-Saluce. But you had better address yourself to Mr. Fenwick our Consul at Bordeaux to whom I gave a note of this wine, and have obtained it since through him, so that he knows well the means of getting it. Let it be bottled by the maker and packed. No other introduction will be needed than to mention my having advised you to apply to Mr. Fenwick. From this circumstance he will know exactly the quality of the wine wanted.
To feed a horse with chopt rye and cut straw, put 6 quarts of the latter to 3. quarts of the former, and it makes a meal for him, two of which suffice for the day if not much used: but waggon horses worked hard thro’ the day require three such meals. The cut straw filling the stomach more than grain alone, supplies the place, in some degree, of hay, so that a horse will eat somewhat less of hay in this way.—Your servant shall see the process when you please. But tell him to come to me before he goes to the coachman. I am Dear Sir your’s affectionately

Th: Jefferson

